DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. (USPub 2015/0107398).
	With respect to claim 1, Nagasawa et al. disclose a support bracket for steering apparatus comprising: an installation section (17a) enabling to be fixed to a vehicle body; a pair of support plate sections (22a, 22b) arranged separately and oppositely from each other in a width direction of the vehicle body (Fig 9 and [0049]), and respectively comprising an upper end section connected to a bottom surface of the installation section (Figs 11-12 and [0049]) and a fixed-side through hole (23a); and a reinforcing member (50b) provided in at least one of positions that are shifted to a front side or a rear side than the fixed-side through hole of each of the pair of support plate sections (Figs 11-12), extending in an up-down direction, and comprising an upper end edge as a free end (right reinforcement section 50b shown in Figures 11-12 has a free upper end).

Allowable Subject Matter
Claims 3-5, 8, and 10-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/11/2021